ORDER

PER CURIAM.
Defendant appeals following his conviction by a jury of second degree murder and armed criminal action for which he was sentenced to serve consecutive terms of fifteen and ten years respectively. In his sole point on appeal, Defendant contends the trial court erred in denying his motion to suppress statements made orally and recorded on audiotape and on a videotaped reenactment of the crime. We have reviewed the briefs of the parties and the record on appeal and find no error. An opinion reciting the detañed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion for their information only setting forth our reasoning. The judgment is affirmed in accordance with Rule 30.25(b).